Citation Nr: 1129426	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  03-35 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal disability manifested by stomach cramps.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to June 1972 and additional active duty for training and inactive duty for training in the United States Army Reserves.  He received the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, inter alia, denied service connection for reoccurring vertigo, a bilateral knee condition and stomach cramps.  

In April 2004, the Veteran testified before the undersigned Veterans Law Judge at the Central Office; a copy of the transcript has been associated with the record.

In January 2005, the case was remanded for additional development.  In a July 2007 decision, the Board denied service connection for reoccurring vertigo and a bilateral knee condition, and again remanded the issue of service connection for a gastrointestinal disability for additional development.  

In February 2009, the Board denied the Veteran's claim for entitlement to service connection for a gastrointestinal disability manifested by stomach cramps.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 Order, the Court granted an November 2009 Joint Motion for Remand (Joint Remand) which vacated the Board's decision and remanded this appeal for further development consistent with its instructions.

In March 2010, the Board remanded this case for additional development consistent with the instructions in the Joint Remand; it is again before the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

In its March 2010 remand, the Board noted the findings in the Joint Remand.  Specifically, the Court found that the VA examiner who conducted the Veteran's examinations in 2005 and 2008 gave an opinion which contradicted evidence in the Veteran's service treatment records.  The Court noted that the examiner opined that the Veteran's complaints of stomach cramps were related to lactose intolerance, irritable bowel syndrome and chronic infection, but that the Veteran "had no documented disease or injury while in the service that would explain any chronic complaints [of stomach cramps]."  However, the Veteran testified at an April 2004 Board hearing about experiencing stomach cramping, which affected his eating capabilities and that this began during his tour of Vietnam.  Additionally, a service treatment record reflected that the Veteran was sent from the field with stomach cramping on February 9, 1971, and had vomited six times in the preceding days, and that a subsequent note on the following day showed that the Veteran stomach was feeling better.  The Court found that the Board did not adequately address this inconsistency between the evidence in the service treatment records and the Veteran's testimony, and the examiner's conclusion that there was nothing in service to show that the Veteran had a disease or injury which would account for any chronic complaints.  

Pursuant to the March 2010 remand, the Veteran was afforded a VA examination in May 2010, to determine whether the Veteran's current gastrointestinal disorder is related to service in any way, to include the in-service stomach cramping that the Veteran has reported.  The VA examiner was instructed to take into account the Veteran's credible reports that his stomach cramping began during service.  The May 2010 VA examiner diagnosed the Veteran with lactate intolerance and secondary digestive problems, and provided the opinion that the Veteran's current stomach problems are not caused by or related to his stomach condition noted in his service treatment records.  The examiner provided the rationale that the Veteran's service treatment records revealed a two day history of stomach cramps with vomiting in February 1971.  Otherwise his service treatment records were silent for an ongoing chronic stomach problems.  He also noted that the Veteran was seen after service and diagnosed with lactate intolerance, which is a condition which causes stomach cramping and diarrhea.  However, the VA examiner did not discuss the Veteran's credible statements that his stomach pain began in service and continued following service.  Therefore, on remand, the Veteran's claims file should be returned to the VA examiner who provided the May 2010 examination, to discuss the Veteran's credible lay statements regarding the onset of his stomach cramping in service, and to provide an opinion in consideration of these statements.  

In addition, the Board notes that it appears that the Veteran's claims file is not complete.  The Veteran submitted a May 2011 statement, with attachments which included a copy of a November 2010 rating decision, which granted service connection for several disabilities and decided several increased rating claims, including for the disability of anal sphincter dysfunction with diarrhea, pain and stool leakage.  However, the original of this rating decision is not in the Veteran's claims file, and the rating decision which granted service connection for the other disorders, including the Veteran's anal sphincter dysfunction with diarrhea, pain and stool leakage, are not in the claims file.  On remand, therefore, the RO should ensure that all relevant documents, including rating decisions, are associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that all relevant documents are associated with the claims file.  Specifically, the AOJ should associate the November 2010 rating decision with the claims file, and the rating decision which granted service connection for the Veteran's anal sphincter dysfunction with diarrhea, pain and stool leakage.

2.  The AOJ should return the Veteran's claims file to the examiner who provided the May 2010 gastrointestinal examination to provide an opinion which includes a discussion of the Veteran's credible lay statements that his stomach cramps began during service.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The gastrointestinal examiner should take into account and discuss the Veteran's credible reports that his stomach cramping began during service and offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's current gastrointestinal condition, diagnosed as lactate intolerance with secondary digestive problems, is a result of any incident in service, began to manifest during service or is etiologically related to the Veteran's active duty service in any way, to include the in-service stomach cramping that he has reported.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

If the May 2010 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain such an opinion, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

3.  After completion of the above, the AOJ should readjudicate the Veteran's claim.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


